Citation Nr: 1446286	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to service connection for polypoidal choroidal vasculopathy of the eyes with pigment epithelial detachment, claimed as secondary to service-connected diabetes mellitus type II, or exposure to herbicides.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2011 rating decisions of the Montgomery, Alabama Regional Office.  The Veteran was afforded an August 2014 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Virtual VA and VBMS paperless claims files have been reviewed.

The issues of entitlement to service connection for erectile dysfunction and entitlement to a rating in excess of 20 percent for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed polypoidal choroidal vasculopathy of the eyes with pigment epithelial detachment is etiologically related to service, including conceded herbicide exposure.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for polypoidal choroidal vasculopathy of the eyes with pigment epithelial detachment are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  Given the results favorable to the Veteran, further development would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Polypoidal Choroidal Vasculopathy of the Eyes with Pigment Epithelial Detachment

The Veteran contends that currently diagnosed pigment epithelial detachment is caused by service-connected diabetes mellitus.  Alternatively, he suggests in his November 2006 claim that the condition may be due to his exposure to toxic agents, not his diabetes mellitus.  The Veteran served in Vietnam, and his exposure to herbicides, including Agent Orange, during active service has already been presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) and do not include pigment epithelial detachment.  Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In this regard, a March 2006 private record and an April 2006 VA treatment record noted that in addition to diabetic retinopathy, the Veteran likely had polypoidal choroidal vasculopathy with a small pigment epithelial detachment.  It was noted that many toxic agents can cause injury to the retinal pigment epithelium (RPE) and secondary neovasculization.  The private record further indicated that in light of the Veteran's history of exposure to many toxins the secondary choroidal neovascular membrane could be related.  

VA examination of June 2006 notes that the Veteran has diabetic retinopathy secondary to his diabetes mellitus.  Symptoms of diabetic retinopathy are already contemplated by the disability evaluation currently in effect for diabetes mellitus.  The VA examiner reported that the Veteran also has polypoidal choroidal vasculopathy of the eyes with pigment epithelial detachment, which is a separate eye condition.  While the examiner clearly stated this condition was not secondary to diabetes, he explained that pigment epithelial detachment may be due to the Veteran's history of exposure to toxic agents.

A February 2007 private record reiterated that the RPE could be secondary to an old toxic injury as the etiology of the polypoidal choroidal vasculopathy is unknown.  An October 2007 VA eye examination clarified that the pigment epithelial detachment is most likely due to exposure to toxic agents, and is not likely due to diabetes mellitus.  

A July 2001 questionnaire from the Social Security Administration shows that, since service separation, the Veteran has worked as an outside operator and a control room operator at a paper mill.  His activities included checking equipment, making technical recommendations, and using a computer.  There is no indication from the record that he was exposed to toxic agents in his post-service career.  

In light of the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that his pigment epithelial detachment is due to exposure to toxic agents in service.  Thus, service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for polypoidal choroidal vasculopathy of the eyes with pigment epithelial detachment is granted.  


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims for an increase in his current evaluation for service-connected diabetes mellitus and service connection for erectile dysfunction.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

In the August 2014 Board hearing, the Veteran asserted that his diabetes mellitus requires insulin, diet restrictions, activity limitations, and twice monthly visits to his diabetic care provider.  

A July 2014 statement from the Veteran's private diabetic care provider, Dr. M.E.R., reports that he has advised the Veteran to avoid strenuous occupational and recreational activities in the afternoons, as these activities have frequently led to hypoglycemic episodes.  Dr. M.E.R. further states that he has advised the Veteran to maintain a regular exercise program while doing close monitoring.  He does not provide any further information as to the severity of the aforementioned hypoglycemic episodes, nor does he note how often he sees the Veteran for diabetes care.  This information is essential to providing the Veteran with an appropriate rating for his diabetes mellitus.  Thus, complete treatment records from Dr. M.E.R., and any other diabetic care provider are needed.

Concerning the claim for erectile dysfunction, during the August 2014 Board hearing the Veteran asserted that the erectile dysfunction may also be related to his service-connected heart disability and/or related to the medications he takes for his multiple service connected disorders.  In light of this assertion, further VA examination is required to determine the etiology of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the names of all health care professionals and/or facilities, both private and governmental, where he has been treated for his erectile dysfunction and service-connected diabetes mellitus, to include Dr. M.E.R., or any other diabetic care provider who can support his August 2014 statement that he requires twice monthly visits to manage his diabetes. 

The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

Updated treatment records from the VA Health Care System from April 2013 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any requested records have been obtained, the RO/AMC should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed erectile dysfunciton.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

 (a) whether it is at least as likely as not (a 50 percent or greater probability) that any erectile dysfunction, is caused by or aggravated by the Veteran's active service. 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed erectile dysfunction, is caused by or aggravated by the Veteran's service-connected disabilities, including coronary artery disease, posttraumatic stress disorder, and diabetes mellitus with peripheral neuropathy, to include any medications the Veteran takes for these conditions. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After the above records are obtained, complete any additional development deemed necessary, to include additional examinations or opinions.

4.  Thereafter, readjudicate the remaining issue on appeal. If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits. The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


